ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/19/21 wherein claims 15-44, 56, and 57 were canceled.  In addition, the Examiner acknowledges receipt of the amendments filed 3/26/19, 9/28/20, and 10/23/20 wherein the specification and claims were amended.
	Note(s):  Claims 1-14 and 45-55 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a composition as set forth in independent claim 1.  In addition, the instant invention contains claims directed to a composition as set forth in independent claim 12; and kit claims as directed to claim 51.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 1-11 and 45-53) in the reply filed on 11/23/21 is acknowledged.  Thus, the restriction is still deemed proper and is made FINAL.
Note(s):  It is duly noted that Applicant elected the species 3,4,3-L1(1,2-HOPO) which is represented by the formula 
    PNG
    media_image1.png
    437
    565
    media_image1.png
    Greyscale
.  Applicant elected a non-radiolabeled species.  Thus, claims 1-11 read on the non-labeled species.  A search of the non-radiolabeled species was conducted and prior art was found which could be used to reject the claims.  Hence, the search was not extended beyond the elected species.

WITHDRAWN CLAIMS
Claims 12-14 and 45-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/154,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising 3,4,3-L1(1,2-HOPO), Applicant’s elected species.  In addition, both inventions disclose a hydroxypyridinone ligand which may be a 1,2-HOPO species. Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/097,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to inventions comprising Applicant’s elected species (3,4,-L1-1,2-HOPO) and 1,2-HOPO substances in general.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
IMPROPER MARKUSH REJECTION
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of A1, A2, A3, A4, B1, B2, B3, B4, C1, C2, C3, C4, C5, C6, L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, and L13 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
	The claims are directed to compositions comprising a structure 
    PNG
    media_image1.png
    437
    565
    media_image1.png
    Greyscale
wherein A1, A2, A3, and A4 are independently a CAM group, HA, or 1,2-HOPO; wherein B1, B2, B3, and B4 are independently an amide or amine; wherein at least one of C1, C2, C3, C4, C5, or C6, independently, is NH2, C(=O)OH, maleimide, dibromo-maleimide isothiocyanate, alkyne, or azide; wherein at least another one of C1, C2, C3, C4, C5, or C6 is absent; wherein at least one of L1, L2, L3, L4, L5, L6, L7, L8, L9, L10, L11, L12, and L13, independently, is hydrogen, a C1-C10 alkyl, a C1-C10 alkylamino with 1-2 nitrogen atoms, a C1-C10 alkylamido with 1-2 nitrogen atoms, a C1-C10 alkyl ether, a hydroxy ester, or a C1-C10 alky ester; and wherein at least one of L1, L5, L6, L7, L8, L9, L10, L11, L12, or L13 is absent.  The claims do not contain a common core, but comprise a variety of linear and ring structures optionally containing one or more heteroatoms and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations with halogens and nitrogen-containing groups.  Thus, there is no common core consistent with the composition since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used in treating a subject, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one composition to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of linear and ring structures optionally containing one or more heteroatoms connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
 To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11:  Independent claim 11 is ambiguous for the following reasons:  (1) proper Markush terminology requires a closed grouping.  The use of the term ‘comprise’ (see lines 4, 6, 8, and 12), is open language and allows for unnamed substances to be present (see MPEP 803.02).  (2) The phrase ‘no greater than’ in lines 12-16 reads on zero which would mean that the alkyl, alkylamino, alkylamido, alkyl ether, or alkyl ester is absent.  Did Applicant intend to replace ‘no greater than’ with ‘1 to’?  Since claims 2-11 depend upon independent claim for clarity, those claims are also vague and indefinite.
	Claims 2, 3, 5, 8, 10, and 11:  The claims are ambiguous because proper Markush terminology requires a closed grouping.  The use of the term ‘comprise’ is open language and allows for unnamed substances to be present (see MPEP 803.02).
	Claims 3, 4, 7, 8, 9, 10, and 11:  The claims are ambiguous because of the phrase ‘no greater than’ which reads on zero which would mean that the component would be absent.  Did Applicant intend to replace ‘no greater than’ with ‘1 to’?  

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturzbecher-Hoehne et al (Dalton Trans., 2011, Vol. 40, pages 8340-8346).
	Sturzbecher-Hoehne et al disclose spermine-based hydroxypyridonate octadentate chelator, 3,4,3-LI(1,2-HOPO).  Figure 1, page 8340, discloses the structure of the octadentate ligand, 3,4,3LI(1,2-HOPO), 
    PNG
    media_image2.png
    150
    328
    media_image2.png
    Greyscale
.  The octadentate chelator was labeled with La, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu page 8342, Table 1; pages 8342-8343, bridging paragraph).
	For the reasons set forth above, both Applicant and Sturzbecher-Hoehne et al disclose Applicant’s elected species, 3,4,3LI(1,2-HOPO).  Hence, the inventions disclose overlapping subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 8, 2021